Exhibit BRISTOL-MYERS SQUIBB PROPOSES TO ACQUIRE IMCLONE SYSTEMS FOR $60.00 PER SHARE IN CASH Offer Represents Approximately 30% Premium to the Closing Price of ImClone’s Stock on July 30, Approximately 40% Premium to the Average Share Price of ImClone Common Stock During the Most Recent One-Month Period and Premium in Excess of 40% for the Average Share Prices of ImClone Stock During the Most Recent Three-Month and 12-Month Periods Combination Is Natural Development in Companies’ Successful, Seven-Year-Long Relationship around ERBITUX® NEW YORK, July 31, 2008 – Bristol-Myers Squibb Company (NYSE: BMY) today announced that it has proposed to enter into an agreement to acquire ImClone Systems Incorporated (NASDAQ: IMCL), a global leader in the development and commercialization of novel antibodies to treat cancer, for $60.00 per share in cash, or a total payment of approximately $4.5 billion, to equity holders of ImClone, other than Bristol-Myers Squibb.Bristol-Myers Squibb currently owns approximately 17 percent of all outstanding shares of ImClone. Bristol-Myers Squibb’s all-cash offer, which is not conditioned on the receipt of financing or on the conduct of due diligence, represents a premium of approximately 30 percent over ImClone’s closing stock price on July 30, 2008, the last trading day before Bristol-Myers Squibb sent its proposal to ImClone’s Board of Directors, a premium of approximately 40% over the average closing price of ImClone’s stock during the most recent one-month period and a premium in excess of 40 percent for the average closing stock prices of ImClone stock during each of the most recent three-month and 12-month periods. James M.
